DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-8 and 14-16 in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not explained why there would be a serious burden is the restriction is not required. This is not found persuasive because the separate inventions defined in the restriction would be classified differently. Group 1 would be classified in A45B 23/00 and Group 2 would be classified in E04H 15/10. Further, the applicant alleges that Olsen does not teach the special feature of a wind-direction changing device. This is not found persuasive because Olsen teaches (see Figs. 1-2) the use of a wind generating device and changing the direction of the air produced thereby (see arrows A2 to A3). The applicants inclusion of Claims 14-16 into Group 1 is accepted as they require all of the features of elected Claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interchangeability so as to be replaced with devices in various forms” recited in Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “interchangeability so as to be replaced with devices in various forms” which is only briefly mentioned in the specification and not shown in the Drawings. It is unclear how the wind changing device could be interchanged or what other forms might be used for the wind changing device are contemplated.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the phrase “the discharge opening of the air blower” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the phrase “the air blowing machine for generating rising air is supported by a support stand while a discharge opening being directed upward” renders the claim indefinite. It is unclear if the support stand recited in the claim is the same as that recited in Claim 1 or a different and separate element. Further, it is unclear if the discharge opening recited in this claim is the same as that recited in Claim 1 or a different and separate element. For the purposes of examination, the claim will be treated as reciting “the air blowing machine for generating rising air is supported by the support stand while the discharge opening is directed upward” (emphasis added).

 Claim Objections
Claim 2 is objected to because of the following informalities:  the phrase “an air blower configured to blows air” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar, IV in US Patent 6298866.
Regarding Claim 1, Molnar teaches an air blowing device comprising: an air blower (18) provided in connection with a support stand (44 and 60), the air blower being configured to blows air from a discharge opening (the upper opening of 60) to generate rising air; a support frame (16) attached to the support stand; and a wind-direction changing device (14/74/76) configured to change a wind direction to a direction crossing a direction of the rising air upon receipt of the rising air, wherein the wind-direction changing device is configured to generate descending air in a direction in which the descending air is blown to an area around the air blower, the wind-direction changing device is supported by the support frame.
Regarding Claim 4, Molnar teaches that the support stand is a table usable for eating and drinking.
Regarding Claim 6, Molnar teaches that the wind-direction changing device has interchangeability (as at 74 and 76, where the device can be transformed) so as to be replaced with devices in various forms as desired.
Regarding Claim 7, Molnar teaches that the air blower is capable of blowing warm air (the air is warmed by 66).
Regarding Claim 14, Molnar teaches the air blowing machine for generating rising air used in the air blowing device recited in claim 1, wherein the air blowing machine for generating rising air is supported by the support stand (formed by 60) while the discharge opening (the upper opening of 60) is directed upward.
Regarding Claim 15, Molnar teaches that the air blowing machine for generating rising air is capable of blowing warm air (the air is warmed by 66).
Regarding Claim 16, Molnar teaches that the support stand is a table (44) usable for eating and drinking.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar, IV in US Patent 6298866 in view of Covington in US Patent 3444799.
Regarding Claim 2, Molnar teaches an air blowing device comprising: an air blower (18) configured to blow air from a discharge opening (the upper end of 60) to generate rising air; and a wind-direction changing device (14) configured to change a wind direction to a direction crossing a direction of the rising air upon receipt of the rising air, wherein the wind-direction changing device is configured to generate descending air in a direction in which the descending air is blown to 
Regarding Claim 3, Molnar, as modified, teaches that the air blower including the air filter is provided in connection with a support stand (40/60), a support frame (16) is attached to the support stand, and the wind-direction changing device is supported by the support frame.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar, as  applied to Claim 1 above in view of Covington in US Patent 3444799. Molnar teaches that air blown from the air blower is caused to rise along a center line of the umbrella unit and collide against an inner surface of the umbrella unit but is silent on the shape of the umbrella. Covington teaches an air blowing device with a wind-direction changing device including an umbrella unit (13) that is formed to have a shape of a circular or polygonal umbrella in plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Molnar by using a polygonal umbrella as taught by Covington in order to provide a maximal shade area for the user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar, as applied to Claim 1 above in view of Molnar, IV in US Patent 7537015. Molnar is silent on .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onyskow, Westman, Covington, McCalla, Hopkins, Olsen, Hixson, Mueller et al., Gumucio Del Pozo, and Mozdzanowski teach umbrellas with fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636